Citation Nr: 1046430	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002). 

3.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to May 1946 
and from January 1947 to March 1965.  The appellant is his 
widow.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In March 2010, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in November 2006 due to the effects of 
metastatic lung cancer.

2.  At the time of his death in November 2006, the Veteran was 
service-connected for defective hearing, narrowing of the C6-C7 
of the cervical spine, posttraumatic arthritis and residuals of a 
medial meniscectomy of the left knee, a duodenal ulcer, tinnitus, 
a healed fracture of the navicular bone of the left wrist, 
tonsillectomy and adenoidectomy, a urinary tract condition with 
hematuria, and degenerative joint disease of the back, and his 
disabilities were rated as 100 percent disabling from March 5, 
1997.  

3.  Metastatic lung cancer was not incurred during service or 
until many years after discharge and is not otherwise 
etiologically related to active duty service, including exposure 
to asbestos.

4.  Service connection for the cause of the Veteran's death due 
to tobacco use that began during service is precluded by law. 

5.  Service-connected defective hearing and a left knee 
disability did not cause or contribute substantially or 
materially to the Veteran's cause of death.

6.  The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years preceding 
his death, nor was a total evaluation continuously in effect 
since the date of his discharge from military service and for at 
least five years immediately preceding his death.

7.  At the time of the Veteran's death, a claim for periodic 
monetary benefits was not pending.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.159.

3.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121; 38 C.F.R. §§ 3.500(g), 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The Veteran died in November 2006.  The death certificate, which 
was signed by a physician, lists the cause of death as metastatic 
lung cancer.  The death certificate also indicates that tobacco 
use contributed to the Veteran's death.  The appellant contends 
that the Veteran's lung cancer was incurred as a result of his 
exposure to asbestos during his active duty service with the 
Navy, or in the alternative, that the military encouraged him to 
smoke cigarettes that led to his cancer.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the instance of a Veteran's death, certain enumerated 
survivors are eligible for compensation if the death is found to 
be service connected.  The evidence must show that a disorder 
incurred in or aggravated by service either caused or contributed 
substantially or materially to the cause of the Veteran's death.  
For a service connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance concerning asbestos 
claims, nor has the VA Secretary promulgated any regulations in 
regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Manual at Subsection (h).  The relevant 
factors discussed in the manual must be considered and addressed 
by the Board in assessing the evidence regarding an asbestos 
related claim.  See VAOPGCPREC 4-2000.

Service personnel records do not definitively confirm the 
Veteran's exposure to asbestos.  However, the Veteran served 
aboard at least three naval vessels during his active duty 
service (the USS Franklin, USS Waller, and the USS Neptune), and 
his DD-214 confirms almost two years of sea and/or foreign 
service.  The appellant also reported in a June 2007 statement 
that the Veteran assisted in repairs on the USS Franklin in 1945, 
after it was damaged in Japan.  An internet article detailing the 
history of the USS Franklin verifies that the ship was damaged in 
March 1945, but did not specify where repairs took place.  An 
April 1945 personnel record notes that the Veteran was 
transferred to the Naval Training Station in Newport, Rhode 
Island for training and assignment to "new construction".  
Although the Veteran's service records only confirm service 
duties as a hospital corpsman and station keeper, the Board finds 
that the appellant's statements regarding the Veteran's exposure 
to asbestos are credible.  These statements, when coupled with 
the Veteran's service aboard naval vessels in the 1940s and 
1950s, the lack of any pre- or post service asbestos exposure, 
and the resolution of reasonable doubt, establish that the 
Veteran was exposed to asbestos during active duty service.  

The death certificate establishes that the Veteran death was 
caused by lung cancer.  The Board must now determine whether the 
Veteran's lung cancer was incurred or aggravated by active duty 
service and his exposure to asbestos.  Service treatment records 
do not indicate such a link between service and the Veteran's 
cancer; they are negative for evidence of a pulmonary condition 
such as lung cancer.  Chest X-rays taken throughout active duty 
were negative for abnormalities, and while the Veteran complained 
of chest pain on several occasions, a February 1964 treatment 
record notes that these symptoms were muscular in origin.  A 
physical examination conducted in March 1965 in conjunction with 
the Veteran's transfer to reserve status also indicated that his 
lungs and chest X-ray were normal.  

There is also no evidence of malignant tumors in the lung within 
a year from the Veteran's separation from active duty service to 
allow for service connection on a presumptive basis.  See 
38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of a 
chronic pulmonary condition dates from September 2006 when a left 
upper lung mass was identified by the Veteran's private physician 
following a chest X-ray.  Although a VA chest X-ray dating from 
August 1973 indicated some slight pleural thickening, subsequent 
X-rays performed in July 1978 and May 1982 were negative for lung 
abnormalities.  The Veteran did not report any complaints of a 
pulmonary condition until September 2006, when he complained of 
left chest wall pain, breast tenderness, and swelling of the left 
chest.  Following the September 2006 X-ray, a chest CT was 
performed in October 2006 that confirmed squamous cell carcinoma 
of the left lung.  At that time, the Veteran was noted to have 
smoked two packs of cigarettes per day for 50 years until 
approximately 1990 and his physician recommended treating the 
cancer with radiation therapy.  His condition rapidly declined; 
in November 2006 he was admitted to the hospital with widely 
advanced carcinoma of the lung with diffuse metastasis, then 
discharged to hospice care where he died.  

In September 2010, the appellant indicated that the Veteran had a 
history of smoking, but had not smoked two packs per day.  
Although the appellant is competent to report on the Veteran's 
smoking history, the Board finds that the medical history 
documented by the Veteran's private physician in October 2006 is 
more credible.  The history recorded by the physician presumably 
originated from the Veteran himself, and such statements were 
provided in the context of contemporaneous medical treatment and 
not in connection with a claim for compensation.

The record also contains medical opinions weighing both for and 
against the current claim.  Supporting the claim are medical 
opinions from two of the Veteran's private physicians.  The 
first, dated December 2006, is from the Veteran's primary care 
physician and states that the Veteran's carcinoma of the lungs 
and death were linked to his long history of asbestos exposure.  
The second medical opinion, from the Veteran's oncologist and 
dated in January 2007, characterized the Veteran's cancer as 
aggressive noted that the Veteran's asbestos exposure may have 
played a role in his cancer and death.  

Although these two private medical opinions lend some support to 
the appellant's claim, the Board finds that they are not very 
probative.  With respect to the January 2007 opinion, the 
Veteran's oncologist only stated that the Veteran's asbestos 
exposure "may have played a role" in his cancer and death.  
This opinion is too speculative in nature and is therefore not 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  In addition, the January 2007 opinion from the 
oncologist acknowledged that the Veteran was not diagnosed with 
asbestosis.  The probative value of the December 2006 opinion 
from the Veteran's primary care physician is also reduced as the 
opinion contains no rationale for the given conclusion.  See 
Nieves- Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(stating "a medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  The opinion merely states that a link 
existed between the Veteran's cancer and his in-service asbestos 
exposure.  The physician did not provide any support for the 
stated conclusion, and there is no reference to any other 
evidence contained in the claims file. 

The Board finds that these statements are outweighed by the 
evidence against the claim, including the July and August 2010 
opinions from a medical expert.  In July 2010, a professor and 
doctor of oncology reviewed the complete claims file and opined 
that while the Veteran's exposure to asbestos may have 
contributed to some extent to the development of lung cancer, the 
role of asbestos exposure was significantly smaller than the 
Veteran's risk from his history of smoking.  The oncologist also 
noted that the Veteran's cancer was not particularly aggressive, 
and his early death was rather a consequence of aggressive 
therapy and treatment.  An August 2010 addendum report stated 
that the Veteran's cancer and death were mainly due to cigarette 
smoking and the contribution of asbestos exposure was likely less 
than 50 percent.  These opinions were rendered by a medical 
expert following complete review of the claims file and the 
Veteran's medical history, including his 50 year smoking 
history.  The expert also provided a complete rationale for his 
conclusions with specific reference to the other evidence of 
record.  His medical opinion is therefore afforded substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 
304.  

The Board finds that the evidence against the appellant's claim, 
including the medical expert opinion and addendum, the death 
certificate indicating that tobacco use contributed to the 
Veteran's death, and the lack of a diagnosis of asbestosis, 
outweighs the evidence in favor of the claim.  The Board has 
considered the testimony and statements of the appellant 
connecting the Veteran's death to his asbestos exposure, but as a 
lay person, she is not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The 
Board acknowledges that the appellant is competent to provide 
testimony regarding the Veteran's observable symptoms, such as 
when he began having trouble breathing and his smoking history, 
but finds that her opinion as to the cause of the Veteran's death 
simply cannot be accepted as competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The evidence is 
therefore against a finding that the Veteran's lung cancer was 
incurred or aggravated due to in-service asbestos exposure. 

The appellant's primary contention in this case is that the 
Veteran's lung cancer and death were a result of his in-service 
asbestos exposure.  However, she also contended in a December 
2008 statement that the Veteran's death should be service-
connected as he was encouraged to smoke by the Navy during active 
duty.  Service connection may not be granted for a disability on 
the basis that it resulted from the use of tobacco products in 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, 
service connection for the cause of the Veteran's death on the 
basis of tobacco use that began in service is precluded by law.  
The appellant also testified during the March 2010 
videoconference hearing that she believed the Veteran's defective 
hearing and service-connected left knee disability were also 
responsible for his death.  The record contains no medical 
evidence supporting these claims, and as noted above, the 
appellant is not competent to render an opinion as to medical 
causation.  See Barr, supra; Grover, supra.  Accordingly, the 
evidence does not establish that the Veteran's defective hearing 
or left knee disability caused or contributed substantially to 
his death.  

The Board is sympathetic to the appellant's claims, but the 
evidence does not establish that service connection is warranted 
for the cause of the Veteran's death.  The Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same 
manner as if the Veteran's death were service connected where it 
is shown that the Veteran's death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; (2) was 
rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than ten 
years after separation from service; or (3) the Veteran was a 
former prisoner of war (POW) who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made during 
the Veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first time 
after a Veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 
1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 
3.22, as amended in 2000, may be applied to claims for DIC 
benefits filed by survivors before the amendment took effect).

The Veteran was in receipt of a total rating for his service-
connected disabilities from March 5, 1997; his 100 percent rating 
was not in effect for more than 10 years at the time of his death 
in November 2006.  Furthermore, the Veteran died 40 years after 
his separation from active duty service and was not a former 
POW.  

In essence, the facts of this case are not in dispute, and the 
law is dispositive.  Here, none of the criteria for entitlement 
to DIC under 38 U.S.C.A. § 1318 have been met. Accordingly, the 
claim will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years.  In Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded that, 
for entitlement to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or else 
be entitled to them under an existing rating or decision."  See 
also 38 C.F.R. § 3.1000.

The record indicates that a claim for service connection for lung 
cancer was received at the RO on November 29, 2006, days after 
the Veterans death in November 2006.  Although the Veteran signed 
the claim before his death, 38 C.F.R. § 3.1(r) defines the date 
of receipt of a claim as the date in which a claim, information, 
or evidence is received by VA.  The Veteran may have intended to 
file a claim for service connection prior to his death, but the 
claim was not received by VA until after his death.  Thus, the 
claim was not pending at the time of his death.  

In this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the claim of entitlement to 
accrued benefits must be denied.  See generally Sabonis, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the appellant in February 2007 and 
October 2008 letters.  Although she did not receive notice of the 
disability rating and effective date elements of her claims, as 
the claims are being denied no additional disability rating or 
effective date will be assigned.  Therefore, the appellant is not 
prejudiced by the lack of notice on these elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA 
notice, in the context of DIC claims, requires (1) a statement of 
the conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
appellant was provided notice of the evidence and information 
needed to substantiate her DIC claims in the February 2007 and 
October 2008 VCAA letters.  In addition, a November 2008 letter 
notified the appellant of the disabilities for which the Veteran 
was service-connected at the time of his death.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, 
including service treatment records and private medical records.  
The appellant has not identified any other treatment records that 
could be relevant to the claims on appeal.  Additionally, the 
record contains an expert opinion addressing the appellant's 
contentions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied. 

Entitlement to accrued benefits is denied. 




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


